 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSignal Transformer Co., Inc. and Local 431, Interna-tional Union of Electrical, Radio and MachineWorkers, AFL-CIO and Local 810, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Party to theContractLocal 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and Local 431, International Union ofElectrical, Radio and Machine Workers, AFL-CIO and Signal Transformer Co., Inc., Party tothe ContractSignal Transformer Co., Inc. and Sol Bogen, as At-torney on behalf of various Employees andLocal 431, International Union of ElectricalRadio and Machine Workers, AFL-CIO, Partyin Interest. Cases 29-CA-6781, 29-CA-6844,29-CB-3564, and 29-CA-7091October 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn April 15, 1980, Administrative Law JudgeEdwin H. Bennett issued the attached Decision inthis proceeding. Thereafter, Respondent Local 810,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America(hereafter the Teamsters) filed exceptions and asupporting brief; the General Counsel filed cross-exceptions; and Charging Party Local 431, Interna-tional Union of Electrical, Radio and MachineWorkers, AFL-CIO (hereafter the IUE), filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.The facts of this case are as follows: The IUEwas the collective-bargaining representative of aunit of production and maintenance employees atRespondent Signal Transformer Co., Inc. (hereafterSignal), from 1962 until 1978, when the eventswhich gave rise to this proceeding occurred.' InSeptember the parties met and commenced collec-tive-bargaining negotiations for a new contract.They thereafter had three meetings at which, aftergive and take, they reached agreement on al Unless otherwise noted, all dates hereinafter are in 1978.265 NLRB No. 33number of items. On October 16 they met againand Signal presented its final package, which it hadassembled with the assistance of a Federal media-tor. The Union's bargaining committee, headed byBusiness Agent Pedro Colon, agreed to recom-mend the package to the rank and file. The com-mittee then met with the employees who votedoverwhelmingly to reject the agreement and tostrike. The employees insisted on a 2-year contractwith a 50-cent-per-hour increase each year. Picket-ing began the following morning, and continuedthroughout that week.On October 20 the parties met again at a negoti-ating session arranged for, and attended by, the me-diator. The session began around 4 p.m. and endedat or about 9:30 p.m. Throughout the session, theunion committee demanded the same terms insistedon by the employees, a 2-year contract with a 50-cent-an-hour increase each year. Respondent,through its President Edward Polen and its attor-neys J. William Rosenbluth and Lawrence Rosenb-luth, insisted that it could not afford this agree-ment. At one point Polen walked out and left theattorneys to negotiate. He returned shortly thereaf-ter and recommended bargaining. Out of the pres-ence of the Union, the mediator suggested to Polenthat he make a compromise offer on wages. Be-cause the employees had rejected the tentativeagreement by such a wide margin, Polen told themediator that he doubted the IUE's ability to sellthe offer, and that it was useless dealing with thembecause it was a nonrepresentative group. Neitherside ever moved from its final proposal and theIUE never requested another meeting or submitteda new proposal.Following the October 20 meeting, the strikecontinued. Signal's employees, led by Hector San-tiago, became increasingly dissatisfied with theIUE. On October 23, they voted to remove Colonas their representative, and Santiago informedColon. Santiago then contacted the Teamsters andarranged for its representatives to visit the plant,which they did on that day and the following one.They met with employees and obtained authoriza-tion cards. This activity was observed by bothPolen and Colon.The Administative Law Judge found that on themorning of October 24 all picketing by, or onbehalf of, the IUE terminated. From that date untilthe end of the strike on November 4, the only pick-eting was by, and on behalf of, the Teamsters. OnOctober 23 the Teamsters filed a representation pe-tition which was supported by 73 authorizationcards in a production and maintenance unit consist-ing at that time of 121 employees. After October272 SIGNAL TRANSFORMER CO., INC.26, representatives of the IUE did not appear at theplant.On November 4, Polen and Rosenbluth met withrepresentatives of the Teamsters. Polen examinedthe authorization cards and then signed a recogni-tion agreement. The agreement provided that rec-ognition was extended based on the following ob-jective considerations: (1) the cessation of picketingby the IUE; (2) the picketing by a substantialnumber of employees for the Teamsters; (3) em-ployee statements to Respondent Signal statingtheir desire for Teamsters representation; (4) peti-tions attached to the recognition agreement where-by 124 employees revoked their support for IUErepresentation; and (5) Teamsters authorizationcards signed by 118 of the 130 unit employees alsosubmitted to Signal with the recognition agree-ment. The parties then negotiated a collective-bar-gaining agreement. The meeting began at 9:30 a.m.and ended at 7 p.m. when they reached agreementon a 3-year contract. On Monday, November 6, theemployees returned to work.On November 21, the Teamsters withdrew itsdemand to represent Signal's employees and re-scinded the collective-bargaining agreement, "as aresult of a specific directive from [the] TeamsterGeneral President ...." A few days later theTeamsters representation petition was withdrawn.Signal thereafter refunded to the employees alldues it had deducted, and it made no contributionsto any of the Teamsters funds.As of October 16, the day that Signal's contractwith the IUE expired, Signal ceased payments tothe various IUE health, welfare, and pension funds.In January 1979, Signal instituted its own healthplan through Blue Cross and Blue Shield.Based on these facts, the Administrative LawJudge found that Respondent, by its conduct onOctober 20, did not violate Section 8(a)(5) of theAct by refusing to bargain with the IUE. He alsofound that Signal did not violate Section 8(a)(5) ofthe Act when it withdrew recognition from theIUE on November 4, and thereafter made unilater-al changes in its employees' terms and conditionsof employment. Thus, he found that, on the dateSignal recognized the Teamsters, Signal had clearand convincing evidence, based on objective con-siderations, to support a good-faith doubt concern-ing the IUE's continuing majority status.On the other hand, the Administrative LawJudge found that Signal violated Section 8(a)(l)and (2) by assisting and recognizing the Teamstersat a time when the incumbent union had not aban-doned its claim to represent Signal's employees,and that it violated Section 8(a)(l) and (3) by ex-ecuting a contract containing a union-securityclause.The General Counsel and the IUE except to theAdministrative Law Judge's failure to find thatSignal violated Section 8(a)(5) of the Act by itsconduct on October 20, for the same reasons whichthey urged to the Administrative Law Judge. Inaddition, the General Counsel excepted to the Ad-ministrative Law Judge's finding that Signal law-fully withdrew recognition from the IUE on No-vember 4. Finally, the Teamsters except to thefinding that it violated Section 8(b)(l)(A) and (2) ofthe Act by accepting recognition and signing a col-lective-bargaining agreement with Signal while theIUE still claimed to represent Signal's employees,and the Teamsters representation petition waspending before the Board. After carefully review-ing the record and the findings of the Administra-tive Law Judge, we have decided to adopt his con-clusions, for the reasons stated below.With respect to the events of October 20, theGeneral Counsel and the IUE argue that whenPolen walked out during bargaining and made thestatements to the mediator, as set out above, he, ineffect, withdrew recognition from the IUE. TheAdministrative Law Judge, however, disagreed. Hefound that Polen was "understandably ...angeredand upset over the employees' failure to ratify acontract which resulted from genuine good-faithbargaining involving many economic concessionson his part," and that the walkout was nothingmore than an outburst, born of frustration. In anyevent, he found that the Rosenbluths continued ne-gotiating in Polen's absence, and that Polen re-turned to the discussions shortly thereafter. Finally.Polen's conduct had to be considered in the conl-text of "the long history of peaceful bargaining re-lations."With respect to Polen's statements to the media-tor, the Administrative Law Judge found that theywere a response to the mediator's suggestion thatPolen make a compromise offer, and that a reason-able construction of Polen's remarks was that "anew offer without a prior assurance that it had areasonable chance of acceptance was an exercise infutility." His conclusions, with respect to thewalkout and the remarks, were further bolstered bythe conduct of both the mediator and Colon, nei-ther of whom reacted to Polen's remarks in amanner which suggested that they believed Re-spondent had withdrawn recognition. Nor did theIUE alter its picket signs thereafter. Thus, he con-cluded that neither the walkout nor the statementsconstituted a withdrawal of recognition.As noted before, the Administrative Law Judgealso found that Signal violated Section 8(a)(l), (2),273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3), and the Teamsters violated Section8(b)(1)(A) and (2) of the Act when it entered into arecognition agreement and a collective-bargainingagreement containing a union-security clause. Withregard to these violations, the Administrative LawJudge found that the Teamsters October 24 repre-sentation petition raised a question concerning rep-resentation. He further found that, at the timeSignal recognized the Teamsters, the IUE still hada representation claim. He concluded that, underthe Midwest Piping doctrine,2the claims of the in-cumbent and the outside union must be resolved ata Board-conducted election, and that therefore Sig-nal's recognition of the Teamsters was unlawful.Since the issuance of the Administrative LawJudge's Decision, the Board has reconsidered andmodified the Midwest Piping doctrine as it appliesto rival unions in the context of initial organizing,and to an incumbent union which is challenged byan outside union.3In RCA del Caribe, the Boardheld that normally an employer must continue tobargain with the incumbent union during the proc-essing of the petition by the outside union. TheBoard specifically noted, however, that "this rulewill not preclude an employer from withdrawingrecognition in good faith based on other objectiveconsiderations."4In the instant case, as noted earli-er, the Administrative Law Judge found thatSignal had a sufficient basis for withdrawing recog-nition, including, inter alia, petitions from its em-ployees whereby 124 employees, out of a unit ofapproximately 130, indicated they no longer de-sired IUE representation. We agree with the Ad-ministrative Law Judge that the evidence availableto Signal, particularly the employee petition, sup-ported a good-faith doubt as to the IUE's continu-ing majority status. Accordingly, we adopt hisfinding in this regard.5We also adopt his finding that on November 4Signal was not free to recognize the Teamsters,and that by executing a recognition agreement anda collective-bargaining agreement, Signal violatedSection 8(a)(1), (2), and (3), and the Teamsters vio-lated Section 8(b)(l)(A) and (2) of the Act. Thus,in Bruckner Nursing Home, supra, the companioncase to RCA del Caribe, we held that where there2 Midwest Piping and Supply Co.. Inc., 63 NLRB 1060 (1945).3 Abraham Grossman d/b/a Bruckner Nursing Home, 262 NLRB 955(1982) (Member Jenkins concurring); RCA del Caribe, Inc., 262 NLRB963 (1982) (Chairman Van de Water and Member Jenkins dissenting sepa-rately).4 262 NLRB 963, fn. 13.5 Chairman Van de Water dissented in RCA del Caribe. He believesthat an employer, when a rival union has filed a representation petition,must cease bargaining with the incumbent union until the question con-cerning representation has been resolved. He agrees, however, that anemployer may withdraw recognition from the incumbent when, as here,Respondent Signal had a good-faith doubt as to the IUE's continuing ma-jority status.were two unions with competing claims an em-ployer, "once notified of a valid petition, ...mustrefrain from recognizing any of the rival unions."6In the instant case, the Administrative Law Judgefound that, even though the IUE had lost its ma-jority status, it still had not abandoned its claim torepresent Signal's employees. Therefore, as of Oc-tober 24, when the Teamsters filed its petition,Signal could not extend recognition to it, pendingresolution of the question concerning representa-tion. We therefore adopt the Administrative LawJudge's findings of the violation for the reasons setout above.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that RespondentSignal Transformer Co., Inc., Inwood, New York,its officers, agents, successors, and assigns, and Re-spondent Local 810, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, its officers, agents, and representatives,shall take the action set forth in said recommendedOrder, as so modified:1. Substitute the following for paragraph A, l(c):"(c) Discriminating in regard to hire and tenureand terms and conditions of employment of its em-ployees, thereby encouraging membership in onelabor organization and discouraging membership inanother."2. Substitute the following for paragraph B, l(c):"(c) Causing or attempting to cause RespondentEmployer to discriminate in violation of Section8(a)(3) of the Act."3. Substitute the attached notices for those of theAdministrative Law Judge.262 NLRB 955. (Emphasis supplied.)We note that the Administrative Law Judge inadvertently failed toprovide the appropriate remedy for Signal's violation of Sec. 8(aX3) andthe Teamsters violation of Sec. 8(bX2). We shall modify the Decision toprovide the appropriate cease-and-desist remedy in the Order and notice.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal law bygranting recognition to Local 810, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-274 SIGNAL TRANSFORMER CO., INC.men and Helpers of America, at a time when aquestion concerning representation existed, wehereby notify you that:WE WILL. NOT assist or contribute support toLocal 810, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organi-zation, by recognizing, or contracting with,such labor organization as the exclusive repre-sentative of our employees for the purpose ofcollective bargaining at a time when thereexists a question concerning representation.WE WILL NOT give effect to our November4, 1978, agreement with Local 810, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or toany renewal, extension, modification, or sup-plement thereof, unless and until said labor or-ganization has been duly certified by the Na-tional Labor Relations Board as the exclusiverepresentative of our employees, but nothingherein shall be construed to require that wevary or abandon any existing term or condi-tion of employment.WE WILL NOT discriminate in regard to hireand tenure and terms and conditions of em-ployment of our employees, thereby encourag-ing membership in one labor organization anddiscouraging membership in another.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL withdraw and withhold all recog-nition from Local 810, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the collective-bargaining representative of our employeesunless and until said labor organization hasbeen certified by the National Labor RelationsBoard.SIGNAL TRANSFORMER CO., INC.APPENDIX BNOTICE To MEMBERS AND EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal law by ac-cepting recognition from Signal Transformer Co.,Inc., at a time when a question concerning repre-sentation existed, we hereby notify you that:WE WILL NOT accept recognition as the rep-resentative of that Employer's employees orenter into a contract with the Employer as theexclusive representative of its employees at atime when there exists a question concerningrepresentation.WE WILL NOT give effect to our contract ofNovember 4, 1978, with the Employer, or toany renewal, extension, or supplement thereof,unless or until we have been duly certified bythe National Labor Relations Board as the ex-clusive representative of such employees.WE WILL NOT cause or to attempt to causethe Employer to discriminate in violation ofSection 8(aX3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees of the above-named Company in the exercise of the rightsguaranteed them in Section 7 of the Act.LOCAL 810, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELP-ERS OF AMERICADECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge: Thisconsolidated proceeding was heard on October 9, 10, 17,25, and 26, 1979, in Brooklyn, New York, upon chargesfiled by Local 431, International Union of Electrical,Radio and Machine Workers, AFL-CIO, herein calledIUE or Local 431, in Cases 29-CA-6781, 29-CA-6844,and 29-CB-3564, on November 8 and 20, and December6, 1978, respectively; upon a charge filed in Case 29-CA-7091 by Sol Bogen, an attorney acting for and onbehalf of certain employees, on March 23, 1979; upon acomplaint in this last case which issued on April 26,1979; upon a consolidated complaint which issued onNovember 29, 1978, on the charges filed by IUE; andupon an order further consolidating cases issued on May23, 1979, which, inter alia, consolidated all of the forego-ing cases.The consolidated complaint alleges, inter alia, thatSignal Transformer Co., Inc., herein called the Employeror Signal, violated Section 8(aXl) and (5) of the NationalLabor Relations Act by negotiating in bad faith with,and withdrawing recognition from, IUE on October 20,1978, and thereafter by unilaterally changing terms andconditions of employment of IUE represented employ-ees. It further alleges that the Employer violated Section8(a)(Xl1), (2), and (3) of the Act by entering into and en-forcing a collective-bargaining agreement containing aunion-security clause with Local 810, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called Teamsters orLocal 810. This very same conduct also is alleged toconstitute 8(b)(1)(A) and (2) violations on the part of275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters. In addition, the aforesaid unilateral conductby the Employer also is alleged to constitute violationsof Section 8(aX)(1), (2), and (3) of the Act.The complaint in Case 29-CA-7091 alleges, inter alia,that certain of the aforesaid unilateral changes, i.e., thetermination of contributions to IUE's pension, health,and insurance funds, as well as the granting of othermedical benefits on December 1, 1978, were for the pur-pose of discouraging employee support for IUE and thusviolated Section 8(aX3) of the Act.With respect to all of the refusal to bargain allegations,it was conceded on the record by the General Counsel,that the linchpin to this part of the case is the allegationof 8(aX5) violations occurring on October 20, 1978, be-cause otherwise the presence of the Teamsters wouldhave raised a real question concerning representationthus mandating a neutral posture by the Employer andrequiring that it cease recognition of IUE. In this regard,however, the General Counsel would still press for vio-lations of Section 8(a)(1), (2), and (3) flowing from therecognition accorded the Teamsters, as well as the coun-terpart 8(bXIXA) and (2) violations.For their part, the Employer and Teamsters deny anywrongdoing. While they freely admit the execution of acollective-bargaining agreement, which subsequently wasrescinded, it is their contention that Teamsters was thefreely chosen majority representative thus privileging itsrecognition and rendering lawful all subsequent changesmade in employees' terms and conditions of employment.In addition, Teamsters contends that it was granted rec-ognition in a context free of any rival claim by IUE be-cause that Union had abandoned the employees priorthereto. Finally, the Employer argues that in the circum-stance of this case no financial liability should attach to itby way of remedy to any violation that may be found.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofbriefs,' I make the following:FINDINGS OF FACTI. JURISDICTIONThe Employer's sole place of business is a plant in theTown of Inwood, County of Nassau, New York, whereit manufactures transformers and related products. It an-nually sells and ships products valued in excess ofS50,000 directly to customers located outside the State ofNew York. All parties admit, and I find, that Signal is anEmployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that IUE andTeamsters are labor organizations within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Refusal To Bargain on October 20, 1978Local 431 became the recognized collective-bargainingrepresentative of all Signal employees except for officeIUE and Teamsters filed helpful briefs and the Employer a letter inlieu of a brief. The General Counsel did not file a brief but rather anicu-lated his position on certain matters at various times in the record.workers, engineers, guards, and supervisors (essentially aproduction and maintenance unit) about 1962, fromwhich time on the parties entered into a series of collec-tive-bargaining agreements, the most recent of whichwas for the period 1975 to October 16, 1978.2 About1977 Signal moved to its present location and the bar-gaining unit expanded from about 35 employees to theapproximately 130 employees at the time of the contractexpiration in 1978.Negotiations for a new contract commenced on Sep-tember 23, IUE's negotiating group was headed byPedro Colon, a business agent who had serviced theshop since 1974, and a committee of three employees in-cluding Hector Santiago. The Employer's negotiatinggroup consisted of its President Edward Polen and its at-torney Lawrence Rosenbluth. Additional meetings wereheld on October 6, 10, 13, and 16, at which, the GeneralCounsel and IUE concede the Employer met in full itsstatutory obligation to bargain in good faith. Accordingto the testimony of Colon and Polen, which does notdiffer in any meaningful way, following a series of con-cessions and genuine give-and-take, the Employer, onOctober 16, 1978, offered a 3-year contract providing forannual wage increases in the first 2 years of 35 cents and30 cents, with the last year of the contract providing for25 cents the first 6 months and an additional 75 cents forthe last 6 months. The offer also included additionalfringe benefits (optical plan and a major medical plan)valued at $7.30 per month for each employee, and a 10-cent uniform allowance. Under the proposed contract, anemployee's hourly wage would have risen to $4.975.This package was assembled with the aid of a Federalmediator who opined that it would settle the contractafter the Employer had advised the IUE committee thatthe economics of the Company were such that it was thebest offer obtainable and beyond its budget. The IUE inno way challenged the Employer's economic explana-tions but rather appears to have accepted them, for thecommittee agreed to recommend acceptance by the rank-and-file. Colon immediately convened an employee meet-ing in the shop which began about 4:15 p.m. and was at-tended by about 130 employees.According to Colon, whose testimony I credit, themeeting lasted about 2 hours during which time numer-ous employees and Colon spoke about the contract.Colon explained the difficult bargaining that had takenplace and of the committee's efforts in securing Signal'soffer which he then proceeded to detail. Although therecord does not disclose that Colon recommended its ac-ceptance, in so many words the sum and substance of histestimony was that he favored its acceptance rather thana strike. Despite the committee's opinion that the pro-posed contract was the best obtainable, more than 100 ofthe employees voted in favor of a strike. Employee dis-satisfaction focused on two major points, first theys Unless otherwise indicated, all dates hereinafter are in 1978.s Two employees, Hector Santiago and Gladys Matos, also testified re-garding the meeting. For the most part, their testimony is not substantial-ly at variance with that of Colon and what minor discrepancies do existhave no bearing on this aspect of the case. These differences howeverwhich relate to Teamsters' claim of abandonment by IUE will be consid-ered below.276 SIGNAL TRANSFORMER CO., INC.wanted a 2-year rather than 3-year agreement, andsecond they wanted 50 cents a year thus bringing theirwage to $5 an hour after I year rather than $4.975 after2-1/2 years.Word of the strike vote spread quickly so that by thetime Colon arrived at Polen's office to advise of the con-tract rejection, both the mediator and Polen knew of it.Colon informed the Employer of the employees' demandfor a 50-cent raise each year of a 2-year agreement.Either Polen or his attorney responded that the Compa-ny could not afford such demand and it would have totake the strike. The meeting ended without any furtherattempt at negotiation. The strike, which was 100-per-cent effective, and picketing commenced the next morn-ing, Tuesday, October 17, and continued throughout thatweek.On October 20, 1978, at the office of the Employer,starting about 4 p.m., a negotiating session arranged for,and attended, by the mediator was conducted by the par-ties. Colon was present together with an enlarged com-mittee of six employees. Representing Signal was Polen,and his attorney Rosenbluth together with Rosenbluth'sfather, also an attorney. As noted previously, the Gener-al Counsel relies on the events at this meeting as thefoundation for all the refusal-to-bargain allegations. BothPolen and Colon testified regarding this meeting withoutany material contradiction between them. The IUE re-peated its demand for a 2-year contract with a 50-cent-an-hour increase each year.4Polen rejected these de-mands explaining that the Company already had ex-tended itself beyond its financial good judgment in orderto avoid a strike. He, or his lawyers, further explainedthat Signal's wages exceeded those paid by other em-ployers in the immediate vicinity. At some point in themeeting, which lasted until about 9:30 p.m., Polen angri-ly remarked that he would fight rather than accede toIUE's demands and would walk out of the meeting leav-ing the matter to the two lawyers. Colon rejoined thatIUE already had begun to fight, referring to the strike inprogress.Although Polen did leave his own office, Colon con-ceded that the lawyers remained behind and they allcontinued to discuss the merits of each sides' case. Colonbased IUE's new demands on employees' needs forhigher wages and the lawyers rejected these higher de-mands stating the employees should secure better jobselsewhere if they could. Colon also made vague refer-ence to the lawyers "talking about going out of businessand all this kind of thing."5Both Polen and Colon testified that each side met sep-arately with the mediator during the course of the bar-4 It appears that IUE also was seeking additional dental and medicalcoverage but Colon's testimony in this regard is not entirely clear. In anyevent, it does not seem that these items were a major roadblock to agree-ment.I The General Counsel has not alleged a violation of the Act basedupon this or any other remarks by Signal's lawyers at this or any othertime. Nor did he seek to rely on it when stating his theory of the case onthe record. I infer from this testimony that the lawyers, at most, mayhave reiterated that the Employer could not afford to increase the con-tract offer tentatively agreed to on October 16, 1978. Accordingly, I con-clude that the quoted comment, sparse and ambiguous as it is, can pro-vide no support whatsoever to the General Counsel's case.gaining session, but neither witness was entirely clearconcerning the number of such separate meetings or atwhat point in the bargaining they were held. However,apparently after one such meeting between the mediatorand IUE, the former suggested to Polen that the IUEcommittee would attempt to sell the employees on a con-tract containing a 40-cent-an-hour increase. Again, it isnot clear whether or not this suggestion entailed a 2-yearor 3-year contract. However, it is clear the mediator'ssuggestion was made notwithstanding that Colon had in-formed him, according to Colon's testimony, that "theunion wouldn't come down from its demands." Ordinari-ly, the mediator's efforts in this regard would not enterinto a case such as this; however, Polen's reply recitedbelow is the heart and soul of the General Counsel's re-fusal-to-bargain case and is relied on almost exclusivelyas the evidentiary support of the allegation of bad-faithbargaining on October 20, 1978, as well as the claim thatrecognition was withdrawn that date.Polen was examined closely about his reply frommemory and from his pretrial affidavit. He testified thatbecause the employees had rejected overwhelmingly thetentative agreement, he believed the IUE had lost theirconfidence and he so told the mediator. He also told themediator that it was "useless dealing" with IUE, that itwas a "nonrepresentative group," that he doubted IUE'sability to sell the offer, and there was "no point to nego-tiating because they didn't represent the people." Noneof these remarks, or any like or similar statements, wereuttered in the presence of IUE negotiators or employees.Polen explained his remarks as having been prompted bythe belief that it would have been fruitless to make a newoffer without reasonable assurance the IUE could obtainits ratification and that, absent such assurance, IUE didnot seem representative of the employees.Polen credibly testified that the mediator then spoke tothe IUE and upon his return advised that short of ac-cepting the Union's demands there did not appear to beany offer, 40 cents or otherwise, that could reasonablyguarantee a settlement of the strike. Colon credibly testi-fied that the mediator apparently in the very same con-versation, although perhaps in a later one, told him "thecompany's not going to give you any more because theyclaim you lose control over the people."6Colon madeno reply and at no time did he make any protest to themediator to the effect that Signal was not bargaining ingood faith.The meeting of October 20, 1978, ended without eitherthe IUE or the mediator seeking or arranging for furtherbargaining. Colon merely told the employees at thepicket line that Signal had not changed its offer and theyshould prepare for a long strike. Neither side everbudged from their positions of October 20, and IUEnever again requested another meeting or submitted anew proposal.7IUE's picketing after October 20, contin-6 Colon placed the timing of the remarks here set forth at close to 9:30p.m. as he was on his way out.I I am mindful of the General Counsel's position that in light of Sig-nal's recognition of Teamsters it would have been futile for IUE to re-quest bargaining. However, as discussed below, the said recognition didnot occur until November 4.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDued without any change in the picket sign legends whichapparently referred only to the employees being onstrike.Conclusions Regarding the Events of October 20The General Counsel and IUE contend that Signal'sconduct on October 20, as described above, and aboutwhich there is no real controversy, amounts to an unlaw-ful refusal to bargain. They point to Polen's remark tothe effect he was walking out of the negotiations and hiscomments to the mediator as evidencing bad-faith bar-gaining and a withdrawal of recognition. I do not agree.Polen understandably was angered and upset over theemployees' failure to ratify a contract which resultedfrom genuine good-faith bargaining involving many eco-nomic concessions on his part. He had advised the IUEthat the contract would have placed an economic strainon the Company and it could not afford further in-creases, a claim not challenged by IUE. Under the cir-cumstances of this case, including the long history ofpeaceful bargaining relations, it would stretch to thebreaking point the bargaining obligations imposed by theAct to view Polen's "walk out" as a violation. It repre-sented no more than an outburst, born of frustration, thatthere would be no more concessions that day. Further, itappears that Colon did not at the time view this conductas anything more than that. Indeed, his reaction was nodifferent than what might be expected of any union ne-gotiator confronted with a true deadlock, he attemptedto persuade the Company further of the rightness of theUnion's position by continuing discussions with the law-yers after Polen left the room. Finally, this conduct isrendered almost meaningless by the fact that shortlythereafter Polen returned to the discussions with his law-yers and the mediator.The General Counsel also relies on Polen's quotedstatements to the mediator as proof of the allegation thatSignal withdrew recognition from IUE. This might be atenable argument if the mediator had viewed Polen'sstatements in this light and had acted upon them by ad-vising IUE that it no longer was recognized as the bar-gaining agent. However, the force of this argument islost inasmuch as the mediator merely advised Colon thatPolen would not further increase his last offer because ofhis belief the IUE had lost control of the employees.Thus, not only did the mediator not consider Polen'sstatements as a withdrawal of recognition, more impor-tantly, there simply is no basis for IUE to have formedsuch a belief. Colon's sole reaction to the mediator'scomments was to inform the employees to prepare for along strike, the only purpose of which was to obtain theIUE's economic demands. Polen's remarks should not beviewed in isolation but rather in the context in whichmade, that is the IUE committee's failure to secure ratifi-cation of the tentative agreement on October 16, and theclearly stated position of the IUE on October 20, that itwould not reduce its demands for concessions Signal be-lieved would be economically disastrous.88 I accept the Employer's assertion in this regard for the simple reasonthat IUE did not challenge it during the negotiation or any time thereaf-ter. Nor did IUE seek the Employer's records in justification of its posi-tion.I find a reasonable construction of Polen's remarkswas what he intended them to be; namely, that a newoffer without a prior assurance that it had a reasonablechance of acceptance by the employees seemed an exer-cise in futility. It will be recalled that the Employer hadbeen once burned and was unwilling to place itself in aposition where it would be met with escalating demandsto each new offer. It was entitled to, and did, remain paton its last offer. The remarks in issue were not a gratu-itous expression of hostility but instead were promptedby the mediator's suggestion that the Employer offer amiddle ground compromise. As it turned out the Em-ployer's fear was well grounded for the IUE also reject-ed the mediator's suggestion that it lower its demands.Of course there is no claim, as well there should not be,that IUE somehow acted unlawfully by adhering to itsposition. Yet we are asked to find the Employer's similarsteadfastness a violation of law because of the languageused to the mediator in explanation of the basis for itshard and fast position at a time when the parties, aftergood-faith bargaining, were at a deadlock over the mostimportant items in the contract and thus at a lawful im-passe. See Taft Broadcasting Co., 163 NLRB 475, 478(1967).Nowhere in this record is there any evidence that theEmployer would not have entertained new IUE propos-als or that it would not itself have made a new offerupon which it would have met and negotiated further ifthere was a ray of hope that a compromise agreementcould be reached. As noted, the parties were at impasseand to engage in futile, meaningless discussion is not arequirement of the Act. All that Polen intended by hiscomments was reasonable assurance that a new offer byhim had a chance of employee approval. That is how themediator apparently viewed the remarks and certainlyhow they were transmitted by him to Colon, who so un-derstood them that way and in turn so informed the em-ployees.gAccordingly, I find those allegations of the consoli-dated complaint which allege violations of Section8(aXl) and (5) occurring on October 20, 1978, to bewithout merit and I shall recommend they be dismissed.B. The Recognition of TeamstersThere is no dispute that on November 4, Signal recog-nized Teamsters and signed a collective-bargainingagreement with it containing a union-security clause. Bythat act, of course, Signal also withdrew its recognitionof IUE and changed previously existing terms and condi-tions of employment. Having rejected the General Coun-sel's allegations of violations on October 20, the onlyissue with respect to the said recognition, as conceded bythe General Counsel, is whether or not a violation existspremised on the Board's Midwest Piping doctrineso* If it is the General Counsel's position that the remarks made private-ly by Polen to the mediator and not transmitted to Colon should be con-sidered apart from other circumstances, it is without merit. Even if thoseremarks could be construed and interpreted as a clear withdrawal of rec-ognition, a finding I expressly reject, the General Counsel has fadiled tocite a single authority, and I have not found any, which would support afinding of violation based on such uncommunicated comments.I' Midwest Piping and Supply Ca. Inc., 63 NLRB 1060 (1945).278 SIGNAL TRANSFORMER CO., INC.Teamsters assert the facts here remove this case from theMidwest Piping situation, essentially because it contendsthat IUE abandoned the employees and was not there-fore asserting a rival claim for representation at the timerecognition was accorded. Moreover, Teamsters take theposition that even if it can be said that a real questionconcerning representation existed by virtue of IUE'spresence, it (Teamsters) was the majority representativeand the application of Midwest Piping in such a situationsimply is bad law and should no longer be followed.With respect to his Midwest Piping theory, the GeneralCounsel neither denies nor concedes Teamsters majoritystatus but rather contends that both unions were present-ing real questions concerning representation. However,the General Counsel does take the position that if thecase is viewed in the posture of a Midwest Piping viola-tion, all other unrelated allegations occurring after Octo-ber 20, i.e., withdrawal of recognition from IUE and uni-lateral actions, would be without merit. " IThe IUE, while emphasizing its position that Signalunlawfully refused to bargain on October 20, thus ren-dering irrelevant any employee support thereafter gar-nered by Teamsters, nevertheless acknowledges that butfor such violation the case does present a situation wherethe Midwest Piping doctrine is applicable. IUE alsoargues, however, that no exception should be found tothat doctrine based upon the purported majority status ofTeamsters because employee designations for that unionwere coerced by threats and fraud.To place the Teamsters position in proper perspective,I reaffirm my rulings at the hearing precluding it fromestablishing that it secured bargaining authorization froma majority of employees in an appropriate unit, and alsobarring IUE from establishing that employee designa-tions for the Teamsters resulted from coercion or fraud.With respect to the Teamsters position, whether or not itobtained majority status is irrelevant in a Midwest Pipingtype of case. With respect to the IUE position, inasmuchas it concedes the existence of a competing claim byTeamsters the attempt to show that some authorizationcards are invalid is no more relevant than the Teamsterseffort to prove it had a majority. Concerning the claimthat some employees were threatened with harm to signcards, it is a claim expressly disavowed by the GeneralCounsel and thus to allow IUE to pursue such conten-tion would constitute an impermissible attempt by it toadd allegations to the complaint which the GeneralCounsel has refused to do. It has been long recognizedthat Section 3(d) of the Act rests exclusive and final au-thority with the General Counsel in matters concerningthe issuance or refusal to issue complaints and that thisadministrative determination is not subject to Board" It should be noted that, if Signal had withdrawn recognition fromIUE on October 20, it would have violated Sec. 8(aX5) of the Act inas-much as such withdrawal would not have been based on any reasonablygrounded good-faith doubt of IUE's presumptive majority status. Barring-ton Plaza and Tragniew, Inc., 185 NLRB 962 (1970); see Laystrom Manu-facturing Ca, 151 NLRB 1482 (1965). Signal does not assert otherwise, aswell it could not, since it contends it bargained in good faith with IUEon that date. Teamsters contends that even in such situation IUE's subse-quent abandonment of the unit, and the employees' selection of Team-sters, permitted the Employer's recognition of it.review.'2For all of the same reasons I reject the argu-ment renewed in IUE's brief that the Teamsters authori-zation cards were obtained in violation of "moralstandard(s)" governing representation elections as aresult of its failure to disclose "the sordid history ofLocal 810"'3 (IUE's br., p. 24). Moreover, IUE couldpoint to no authority supporting its novel claim, a some-what surprising one for a union to make, that union au-thorization cards are invalid absent complete disclosureof any and all civil and criminal wrongdoings committedby the union or by its past or present officials. 4We turn then to the sequence of events, about whichthere is no substantial dispute, leading to Signal's recog-nition of Teamsters.During the employee meeting of October 16, Colonexplained the strike procedures and advised employeesthey would receive S25 weekly benefits beginning withthe second week of the strike. Employees Gladys Matosand Hector Santiago also recalled Colon telling themthey would be on their own if they struck and RamonValerio recalled Colon saying they might be fired. Icredit Colon's denial of these remarks.'5In any event,the entire unit of about 130 employees struck the nextday and also engaged in picketing the plant. Althoughthe number of actual pickets declined daily, there is noquestion but that as of the morning of October 23, thestrike was 100 percent effective, IUE was the only unionpicketing, there were at least 10 employees on the picketline, and Colon had been actively supervising the picket-ing on a daily basis.However, for reasons of their own, the employees, ledby Hector Santiago, became increasingly dissatisfied withIUE. On October 23, they voted to remove Colon astheir representative and Santiago informed him of theiraction. Finally, Santiago contacted the Teamsters and ar-ranged for its organizers to visit the plant, which wasdone on the afternoon of October 23, and on the nextday. They met with employees and obtained from themsigned authorization cards, an activity observed by Polenand by Colon who overheard the organizers promise thatTeamsters would obtain a contract and pay strike bene-fits. The organizers also urged the employees to ceasepicketing for IUE and substitute therefor Teamsterspicket signs, which was done.On the morning of October 24, all picketing by, or onbehalf of, IUE terminated and from that date until theend of the strike on November 4 the only picketing con-ducted was by, and on behalf of, Teamsters. Colon con-ceded that he did not return to the plant after October26. By all accounts, approximately 90 percent of the bar-Is Times Square Stores Corporation, 79 NLRB 361, 364-365 (1948).'s IUE refers to prior unfair labor practice violations and allegedcriminal conduct of Local 810 officials." Although IUE does not urge adoption of such a rule in so manywords, he broadly formed basis for attacking the validity of the Team-sters cards inescapably would result in its establishment should merit befound to the argument. No rational basis is advanced by IUE whichwould limit the rule to Local 810.1S Colon impressed me as having a more accurate recollection of thismeeting concerning a matter which he, as a union official, had greaterfamiliarity with than any of the employees. Further, there is no reasonfor Colon to have made such improbable remarks particularly where, ashere, he and the union actively supported the strike.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining unit was participating in the Teamsters picketingby October 28.Colon became aware of the shift in employee loyaltyand sentiment on October 23, when he observed theTeamsters activity at the plant and when an employeemeeting he had scheduled for that evening was not at-tended by even a single employee. Colon spoke to theTeamsters organizers and sought to dissuade them fromtheir activity, to no avail, by referring to a "no-raid"agreement he claimed existed between the two unions.On October 24, Teamsters filed a petition in the RegionalOffice in Case 29-RC-4376 supported by 73 authoriza-tion cards in a production and maintenance unit at thattime consisting of 121 employees. For the reasons setforth above, these cards as well as many others prof-fered, were not received for the purpose of demonstrat-ing majority status. However, there seems to be no doubtthat a sufficient number of unit employees signed Team-sters authorization cards to support the aforesaid petitionand therefore raised a real question concerning represen-tation. 16Towards the latter part of October, Teamsters made afew requests for recognition which Polen fended offsaying that he would first consult with his attorneys. Ameeting was held on Saturday, November 4, at the plant,between Polen, his attorney, various Local 810 officials,and its attorney, starting about 9:30 a.m. Polen was ten-dered a recognition agreement for his signature which inessence provided for exclusive recognition of Local 810in a production and maintenance unit and for immediatenegotiations leading to a collective-bargaining agreement.It also recited that recognition was extended based uponobjective considerations enumerated therein substantiallyas follows: (1) the cessation of picketing by IUE; (2) thepicketing by a substantial number of employees for Local810; (3) employee statements made to employer repre-sentatives stating a desire for Local 810; (4) petitions at-tached to the document signed by 124 employees revok-ing their desire for IUE representation; and (5) authoriza-tion cards signed by 118 of the 130 unit employees alsosubmitted with the document.Before signing the recognition agreement, Polen exam-ined the authorization cards, satisfied himself there wereno duplicates, and compared the signatures on about 10cards chosen at random against company records. Whenthis random sample proved reliable, he executed the rec-ognition agreement. The two sides continued to meetuntil about 7 p.m. and negotiated a 3-year collective-bar-gaining agreement which was explained to a committeeof eight employees waiting in an anteroom. The agree-ment was patterned after the expired IUE agreementwith many of the provisions being incorporated withoutchange. It did provide for annual wage increases of 50,40, and 40 cents, additional holidays, and contributions tocertain Teamsters health, welfare, and pension funds. OnMonday, November 6, the employees returned to work16 In view of my findings infra that IUE had not abandoned its interestin continued representation, in no event would cards be conclusive on theissue of selection of an exclusive bargaining agent even if cards signed bya majority of the employees were properly authenticated. Midwest Pipingand Supply Co., Inc, 63 NLRB 1060, 1070 (1945).and on November 8 the first of these unfair labor prac-tice charges was filed.On November 21, Local 810 wrote to Signal advising"that as a result of a specific directive from TeamstersGeneral President Frank E. Fitzsimmons, Local 810hereby withdraws its demand to represent your produc-tion and maintenance employees and rescinds its collec-tive-bargaining agreement dated November 4, 1978." Al-though the letter further requested the Employer to ac-knowledge the aforesaid recession by signing and return-ing the letter, this never was done. However, all dueswhich had been deducted through December, althoughnone ever were transmitted to Local 810, were returnedto the employees in January 1979. Further, the Employernever made contributions to any of the Local 810 funds.In many other respects the Employer did apply terms ofthe Local 810 contract; e.g., wages, holidays, etc. OnNovember 28, the Regional Director for Region 29 ap-proved Local 810's request filed on November 21 towithdraw its petition. There is no evidence to suggestthat Teamsters sought to enforce or administer the con-tract or that it otherwise acted inconsistently with itsletter of November 21.It also is undisputed that after October 16 Signalceased payments to the various IUE health, welfare, andpension funds which it had made under the expired con-tract, and that in January 1979 it instituted fully paidBlue Cross and Blue Shield medical coverage for its em-ployees without notice to or bargaining with IUE orTeamsters. Further, in the summer of 1979, Signal metwith attorney Bogen who had been retained by employ-ees of Signal in January 1979,17 to resolve certain prob-lems arising from claims made under these plans and fur-ther agreed to entertain proposals from him relative toimproving the medical coverage. Attorney Bogen hadwritten to Signal on January 10, 1979, in connectionwith the rights of employees pursuant to the agreementof November 4 between Teamsters and Signal. Amongother things, Bogen objected to the checkoff of dues andthe failure to abide by the terms of that agreement. Hedemanded a refund of dues, contributions to the Team-sters funds, and stated that a shop committee was pre-pared to administer the contract if Teamsters refused tocorrect its unilateral abrogation and rescission of saidagreement. Attorney Rosenbluth replied for Signal that itwould correct the dues-checkoff problem,'sand takeunder advisement the other claims pending Board deter-mination of the conflicting union claims."9 To completethe factual picture, IUE wrote to Signal on January 16,1979, also demanding an end to the dues checkoff infavor of the Teamsters and a resumption of payments tothe IUE funds.1' The names or number of these employees are not identified in therecord.'" As noted, all dues were returned whether or not an authorizationhad been given by an employee, a matter not pursued further in this caseby any party.1' The letter referred to a claim by yet a third union.280 SIGNAL TRANSFORMER CO., INC.Conclusions Regarding the Allegations Arisingfrom the Recognition of the TeamstersThe facts of this case require an analysis of the follow-ing questions: Did the Employer have objective consid-erations permitting withdrawal of recognition from IUEon November 4, and, if it did, could it also unilaterallychange any conditions of employment? Should theTeamsters have been permitted to prove a card majorityas of November 4, and, if so, would such fact have privi-leged the Employer's recognition of it on that date?The law is firmly settled that, upon expiration of a col-lective-bargaining agreement, a union enjoys a rebuttablepresumption of majority status which may be rebutted byevidence establishing that the union no longer enjoyssuch status. In addition, even if such loss of majority isnot established, an employer may refuse to bargain upona showing that, in good faith, it had a reasonably baseddoubt, grounded on objective considerations, that theunion's majority continued.20Whether or not such doubtexists turns on an examination of the factors relied uponby the employer in a given case, and where only an in-cumbent union is involved the employer's burden is noteasily satisfied by incantation, or resort to any simple oreasy formula. Rather, its doubt must be based on clear,convincing, and cogent evidence. However, where an-other union has surfaced and asserts a claim for recogni-tion that clearly is not unsupportable and lacking in sub-stance, it is said that a real question concerning represen-tation (QCR) exists which compels the employer toremain neutral by engaging in no conduct which wouldindicate a preference for either union. In such situation aso-called card majority is irrelevant in deciding whichunion, if any, is the statutory representative.21 Thus,where there has been a previously established collective-bargaining relationship and a rival union files a petitionsupported by an adequate administrative showing of in-terest, it long has been held that the employer may notbargain with either union until the question concerningrepresentation has been settled.22The more difficult question is whether or not a with-drawal of recognition based only on a well-founded rea-sonable doubt carries with it the right to engage in uni-lateral changes of employment conditions. Although itappears that in a one-union situation such unilateral con-duct does not violate the Act, it is unnecessary to reachthat issue here. Stoner Rubber Company, Inc., 123 NLRB1440 (1959).23 In a Midwest Piping situation therefore itwould seem for greater reason that such conduct is per-missible. But in Turbodyne Corporation, 226 NLRB 522(1976), the Board, without comment, affirmed the Ad-ministrative Law Judge's holding that despite the exist-a0 Guerdon Industries Inc.. Armor Mobile Homes Division. 218 NLRB658 (1975).i" Kay Jay Corporation d/b/a McKees Rocks Foodland, 216 NLRB 968(1975); Midwest Piping supra"3 Shea Chemical Corporation, 121 NLRB 1027 (1958).23as See also the discussion of that case in Automated Business Systemsetc., 205 NLRB 532, 534-535 (1973), enforcement denied 497 F.2d 262(6th Cir. 1974), in which the Board notes the split in the Stoner Rubberrationale between Chairman Leedom and Members Rodgers and Bean onthis issue. The Board appears to have rejected the views of the lattertwo, thus adopting Chairman Leedom's view that unilateral changes arepermitted to the same extent as withdrawal of recognition.ence of a QCR arising from a validly filed rival petition,an employer and incumbent union lawfully could tempo-rarily extend their collective-bargaining agreement andconsequently the employer violated Section 8(a)(5) of theAct when it failed to continue the terms of the expiredagreement in effect and instead instituted unilateralchanges. However, in Upper Mississippi Towing Corpora-tion, et al., 246 NLRB 262 (1979), a case also involving aclaim by a rival union, the Board held that "it is clearthat employers may validly raise the 'reasonable doubt ofcontinued majority status' defense against refusal-to-bar-gain allegations which are premised on unilateralchanges in terms or conditions of employment, wherethe objective considerations upon which the employer'sdoubt is based are known to the employer at the time ofits unilateral changes ...." Thus, the continued vitalityof the Turbodyne Corp., holding seems most questionableand the present Board view, in a two-union situation, ismore in line with the majority holding in Stoner Rubber,especially the views expressed by Chairman Leedom.24This view, it seems to me, better accommodates the ra-tionale on which the Midwest Piping doctrine rests; i.e.,to reject as unreliable the resolution of conflicting major-ity claims by any method other than through Board pro-cedures. As observed by the Board in that case ". .. theextent of dual membership among the employees duringperiods of intense organizing activity is an important un-known factor affecting a determination of majority status... " Midwest Piping and Supply Co. Inc., supra at 1070,fn. 13. Therefore, neither the incumbent nor the rivalunion is in a position to prove that it enjoys a majority infact, and the employer's reliance on the QCR raised bythe rival union, which forms the basis for the reasonablybased doubt of the incumbent's majority status, becomesthe practical equivalent of a showing that such union nolonger enjoys majority status. Under these circumstances,no basis exists for supporting an argument that the in-cumbent union's presumed majority status would pre-clude unilateral conduct.25With the foregoing principles in mind we can considertheir application to the facts of the instant case. All par-ties concede, as well they must, the applicability of Mid-west Piping by virtue of the substantial claim for repre-sentation by the Teamsters. Initially, I find that the peti-tion filed by the Teamsters on October 24, supported byan adequate administrative showing of interest, raised areal QCR. In addition, the Teamsters actively and openlysolicited membership at the picket line; starting with Oc-tober 24, Polen was aware that employees ceased picket-ing for IUE and thereafter picketed only for Teamsters;'4 In view of the General Counsel's express disclaimer of violationbased upon the unilateral conduct (in light of my dismissal of the allega-tions relating to the October 20 events), this entire question might appearto be extraneous to the case. However, I consider the matter appropriatefor consideration nonetheless because it was fully litigated and attorneyBogen, a charging party, did not join in the General Counsel's position.Rather, Bogen argued for a remedy which would cure the failure tomake payments to either union's funds without regard to what violationsmight be found. Therefore, at the least his position encompasses theissues discussed above.26 If the holding in Upper Mississippi Towing Corporation, supra, is ap-plicable in a one-union situation, which is suggested by the Stoner Rubberholding, then the issue no longer is open to question.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIUE made no request for negotiations after October 20;no representatives of IUE appeared at the plant after Oc-tober 26; and on November 4 Polen was shown cardsand petitions bearing signatures from an overwhelmingmajority of his employees (the genuineness of which hehad no reason to doubt) choosing Teamsters and reject-ing IUE. Accordingly, as of October 24, the presumptionof majority status enjoyed by IUE up to that date waseffectively rebutted by clear and convincing evidence in-sufficient for Signal to have formed a reasonable doubtof that status based upon objective considerations. Ac-cordingly, when the Employer thereafter withdrew rec-ognition from IUE and made unilateral changes in em-ployees' terms and conditions of employment (benefitsgranted under the Teamsters contract, termination ofIUE negotiated conditions including pension and wel-fare, and institution of Blue Cross and Blue Shield cover-age), I find it did not violate Section 8(a)(1) and (5) ofthe Act.26In view of this conclusion it is unnecessary toconsider Signal's further defense that such unilateralchanges were privileged because an impasse had beenreached in bargaining.The General Counsel also alleges the unilateralchanges as independently violating Section 8(a)(3) of theAct, but never clearly articulated the theory for suchproposition.At best, I surmise that the General Counsel believes itis derivative from the alleged unlawful assistance ren-dered Teamsters by virtue of the recognition accorded it.However, the General Counsel did not cite any authorityin support of such premise nor did he allege or proveany independent basis for concluding that the unilateralchanges were motivated by a desire to discourage mem-bership in IUE or to encourage membership in Team-sters. Accordingly, I shall recommend dismissal of thisallegation.Signal's actions, however, in recognizing the Team-sters and executing a union-security contract with it, vio-lated Section 8(a)(1), (2), and (3) under the well-estab-lished precedent of Midwest Piping and Supply Co., Inc.,supra. Teamsters defends on the ground that IUE aban-doned the unit prior to November 4, and thus there wasno rival claim by that union. Teamsters rely on the samefacts that established its own rival claim as well as thepurported card majority obtained by it and the petitionsallegedly signed by a majority of employees disavowingallegiance to IUE. I find no merit to this defense. Takentogether, all of the assertions add up to the very situationenvisioned by Midwest Piping where, as recited above,the Board will not allow majority status to be privatelydetermined. The alleged abandonment by the employeesof IUE does not prove the reverse proposition andmerely is another manifestation of possible dual member-ship. If IUE in fact had abandoned the employees thatmight be another matter. However, the evidence doesnot support such conclusion. The only facts bearing on26 Upper Mississippi Towing Corporation, supra; Stoner Rubber Company.Inc., supra. In Upper Mississippi, as here, the petition was withdrawn be-cause of pressure from the parent union and not because of loss of em-ployee support, a matter made known to the employer. Thus, the with-drawal of the petition in no way diminishes the validity of the Teamstersclaimthis issue are Colon's failure to appear at the plant afterOctober 26, and IUE's failure to request further bargain-ing after October 20. Although IUE's behavior may havebeen attributable to the obvious shift in employee senti-ment outwardly manifested at the picket line, or to anynumber of reasons, I do not consider it necessary tomake a finding in this regard. For, in any event, theresimply is not a shred of evidence that IUE, in the shorttime between the appearance of the Teamsters on Octo-ber 23 and the grant of recognition on November 4clearly and unmistakably notified either the Employer orthe employees that it disclaimed interest in representingthem further. Nor am I willing to infer such disclaimeror abandonment from the foregoing circumstances. Cer-tainly, the filing of this charge on November 8, althoughafter the event, demonstrated IUE's continued interest inthe employees. Nor can it be faulted for not having ob-jected sooner inasmuch as neither the Teamsters norSignal invited IUE to attend their wedding.The Teamsters also defends on the ground that numer-ous United States Courts of Appeals have rejected theMidwest Piping doctrine in cases of this kind and that itshould have been allowed to prove its majority statusthrough cards.27Notwithstanding the contrary view ofthe various 'circuit courts, however, the Board presentlyadheres to the view that application of Midwest Piping incases such as this better protects the Section 7 rights ofemployees.28It goes without saying that I am requiredto follow the Board rule and, accordingly, the Teamsterslegal argument is rejected.In summary, it is my conclusion that Respondent Em-ployer herein violated Section 8(a)(1) and (2) by its as-sistance to and recognition of Respondent Teamsters.Respondent Employer further violated Section 8(a)(1)and (3) by entering into a collective-bargaining agree-ment with the assisted union, which agreement containedunion-security and dues-checkoff provisions. In a similarmanner, Respondent Teamsters violated Section8(b)(1)(A) and (2) of the Act by accepting such assist-ance and recognition from Respondent Employer and byentering into a contract containing union-security anddues-checkoff provisions. It also is my opinion that a re-medial order is required in this case notwithstanding theaction of the Teamsters in rescinding the aforesaid col-lective-bargaining agreement, which rescission the Em-ployer has refused to acknowledge is binding on it; thefact that the agreement including the union-security anddues-checkoff provisions have not been enforced sinceJanuary 1979; and the fact that all dues unlawfully col-lected have been refunded. Neither Respondent has un-equivocally disavowed its illegal activities in a mannercalculated to remove the lingering corrosive effects oftheir unfair labor practices on the Section 7 rights of theemployees. The Teamsters for its part was less thanwholehearted and unequivocal in its rescission action, the27 See American Can Company v. N.L.R.B., 535 F.2d 180 (2d Cir.1976), and the cases listed therein. The Second Circuit, although havingfollowed Midwest Piping in the past, concluded it was not applicable inthe cited case before it and expressed no view whether it would continueto follow it, or whether or not the Board should, in light of the rejectionof it by other circuits.Ia See, e g., Kona Surf Hotel, 201 NLRB 139 (1973).282 SIGNAL TRANSFORMER CO., INC.Employer by not accepting it remains unrepentent, andneither Respondent has yet to advise the employees thattheir statutory rights were denied them."9However, I shall recommend dismissal of those por-tions of the complaint and consolidated complaint alleg-ing unfair labor practice violations by the Employer withrespect to its alleged failure to bargain in good-faith onOctober 20, 1978, and the alleged violations of Section8(aX2), (3), and (5) emanating from the unilateralchanges in various terms and conditions of employment,including the failure to continue in existence the variousIUE benefit plans and other terms of the expired con-tract, as well as the institution of new conditions of em-ployment such as the Blue Cross-Blue Shield medicalplan.CONCLUSIONS OF LAW1. Respondent Signal Transformer Co., Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Respondent Local 810, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, and Charging Party Local 431, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, are labor organizations within the meaning of Sec-tion 2(5) of the Act.3. By recognizing Respondent Teamsters, by executinga collective-bargaining agreement with the Teamsters,and by maintaining in effect and enforcing the provisionsof said contract, which contained union-security anddues-checkoff provisions, at a time when a question con-cerning the representation of its employees existed, Re-spondent Employer has rendered and is rendering unlaw-ful assistance and support to the Teamsters and has inter-fered with, restrained, and coerced and is interferringwith, restraining, and coercing its employees in the exer-cise of Section 7 rights in violation of Section 8(aX1),(2), and (3) of the Act.4. By accepting recognition from Respondent Employ-er and by entering into a collective-bargaining agreementcontaining union-security and dues-checkoff provisionswith Respondent Employer at a time when a questionconcerning representation of Respondent Employer's em-ployees existed, Respondent Teamsters restrained and co-erced and is restraining and coercing employees in theexercise of rights guaranteed in Section 7 of the Act inviolation of Section 8(bXIXA) and (2) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Except as set forth above, the General Counsel hasnot established by a preponderance of the credible evi-dence that Respondent Employer has violated the Act.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, it shall be recommended thatthey cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.19 See, generally, Plastic Film Products Corp., 238 NLRB 135 (1978).Having found that Respondent Employer violated Sec-tion 8(aXl), (2), and (3) of the Act by recognizing Re-spondent Teamsters and entering into a collective-bar-gaining agreement with it on November 4, 1978, contain-ing union-security and dues-checkoff provisions, allduring the pendency of a question concerning the repre-sentation of the employees covered thereby, I shall rec-ommend that Respondent Employer be ordered to with-draw and withhold all recognition from RespondentTeamsters and to cease giving effect to the aforemen-tioned agreement, or to any renewal, modification, or ex-tension thereof, until such time as Respondent Teamstersshall have been certified by the Board as the exclusiverepresentative of the employees in question.I also have found that Respondent Teamsters acceptedrecognition and on November 4, 1978, entered into a col-lective-bargaining agreement containing union-securityand dues-checkoff provisions with Respondent Employerat a time when there existed a question concerning repre-sentation of the employees covered thereby. By suchconduct, Respondent Teamsters has restrained and co-erced Respondent Employer's employees in the exerciseof their right to freely select their own bargaining repre-sentative in violation of Section 8(bXIXA) and (2) of theAct. In order to dissipate the effect of RespondentTeamsters unfair labor practices, I shall recommend thatRespondent Teamsters be ordered to cease maintainingor giving effect to the aforesaid recognition and collec-tive-bargaining agreement with Respondent Employer orany renewal or extension thereof until such time as Re-spondent Teamsters shall have been certified by theBoard as the exclusive representative of the employees inquestion.Inasmuch as Respondents have ceased giving effect tothe union-security and dues-checkoff provision of theiragreement, and all dues collected thereunder have beenreturned to employees, I find it unnecessary to recom-mend any affirmative relief with respect to these matters.Upon the foregoing findings of fact, conclusions oflaw, and entire record in this case, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER30A. Respondent Signal Transformer Co., Inc., Inwood,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Assisting or contributing support to Local 810, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or to any other labororganization, by recognizing such labor organization asthe exclusive representative of any of its employees forthe purpose of collective bargaining at a time when aquestion concerning representation exists.'0 In the event no exceptions are filed s provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Giving effect to or enforcing the collective-bar-gaining agreement executed with Respondent Teamsterson November 4, 1978, or to any modification, extension,renewal, or supplement thereto, unless and until Re-spondent Teamsters has been certified by the NationalLabor Relations Board as the exclusive bargaining repre-sentative of such employees; provided, however, thatnothing herein shall require Respondent Employer tovary or abandon any existing term or condition of em-ployment.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act:2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Withdraw and.withhold all recognition from Local810, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as a representa-tive of its collective-bargaining agreement unless anduntil said labor organization has been duly certified bythe National Labor Relations Board as the exclusive rep-resentative of such employees.(b) Post at its plant in Inwood, Nassau County, NewYork, copies of the attached notice marked "AppendixA."3' Copies of said notice on forms provided by theRegional Director for Region 29, after being duly signedby Respondent Employer's representative, shall beposted by Respondent Employer immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to its employees are customarilyposted. Reasonable steps shall be taken by RespondentEmployer to ensure that said notices are not altered, de-faced, or covered by any other material.(c) Post at the same places and under the same condi-tions as set forth in (b), above, as they are forwarded bythe Regional Director, copies of Respondent Teamstersnotice marked "Appendix B."(d) Mail signed copies of the attached notice marked"Appendix A" to the Regional Director for posting atRespondent Teamsters offices and meeting halls.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent Employer has taken to comply here-with."1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."B. Respondent Local 810, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Accepting exclusive recognition as representativeof Respondent Employer's employees at Inwood, NassauCounty, New York, at a time when a question concern-ing representation exists.(b) Maintaining or giving effect to its contract of No-vember 4, 1978, with Respondent Employer or to anymodification, extension, renewal, or supplement thereto,unless or until it has been duly certified by the NationalLabor Relations Board as exclusive representative ofsuch employees.(c) In any like or related manner restraining or coerc-ing Respondent Employer's employees at Inwood,Nassau County, New York, in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix B."32Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by a RespondentTeamsters representative, shall be posted by RespondentTeamsters immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent Teamsters to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Post at the same places and under the same condi-tions as set forth in (a) above, as they are forwarded bythe Regional Director, copies of Respondent Employer'snotice marked "Appendix A."(c) Mail signed copies of the attached notice marked"Appendix B" to the Regional Director for posting atRespondent Employer's plant.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent Teamsters has taken to comply here-with.IT IS ALSO RECOMMENDED that the consolidated com-plaint be dismissed insofar as it alleges violations of theAct not specifically found.32 See fn. 31, supra.284